 Case 1:20-cv-00414-PLM-PJG ECF No. 9 filed 05/18/20 PageID.231 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

MIDWEST INSTITUTE OF HEALTH, PLLC,
d/b/a GRAND HEALTH PARTNERS,
WELLSTON MEDICAL CENTER, PLLC,
PRIMARY HEALTH SERVICES, PC, AND
JEFFERY GULICK,

              Plaintiffs,                        Case No. 1:20-cv-00414
vs.
GRETCHEN WHITMER, in her official                Hon. Paul L. Maloney
capacity as Governor of the State of Michigan,
DANA NESSEL, in her official capacity as
Attorney General of the State of Michigan, and
ROBERT GORDON, in his official capacity as
Director of the Michigan Department of Health
and Human Services,

              Defendants.

James R. Peterson (P43102)
Stephen J. van Stempvoort (P79828)
Amy E. Murphy (P82369)
MILLER JOHNSON
Co-counsel for Plaintiffs
45 Ottawa Avenue SW, Suite 1100
Grand Rapids, Michigan 49503
(616) 831-1700
petersonj@millerjohnson.com
vanstempvoorts@millerjohnson.com
murphya@millerjohnson.com

Patrick J. Wright (P54052)
Mackinac Center Legal Foundation
140 W Main St.
Midland, Michigan 48640-5156
Co-counsel for Plaintiffs
(989) 631-0900
wright@mackinac.org

                * * * EXPEDITED CONSIDERATION REQUESTED * * *

                      MOTION FOR PRELIMINARY INJUNCTION
  Case 1:20-cv-00414-PLM-PJG ECF No. 9 filed 05/18/20 PageID.232 Page 2 of 3



                Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs move this

Court for a Preliminary Injunction. Specifically, Plaintiffs seek an order enjoining Defendants

from either directly or indirectly:

                1.     Enforcing against the Plaintiffs Executive Order 2020-17;

                2.     Enforcing against the Plaintiffs Executive Order 2020-92 or any similar

                       subsequent Stay Home, Stay Safe order promulgated by Governor

                       Whitmer; and

                3.     Enforcing against the Plaintiffs the emergency order issued on April 2,

                       2020 by Robert Gordon, the Director of the Michigan Department of

                       Health and Human Services.

                The basis for this motion is set forth in the attached memorandum in support, and

in the Verified Complaint.

                Expedited consideration of this motion is necessary because the relief requested

may well be rendered moot before the motion is briefed under the usual briefing schedule. See

W.D. Mich. LCivR 7.1(e). Defendants’ Executive Orders prohibit the vast majority of the

business and healthcare activities provided by the Plaintiffs Midwest Institute of Health,

Wellston Medical Center, PLLC, and Primary Health Services, PC. If the motion is briefed and

heard in accordance with the ordinary briefing schedule, these Plaintiffs may be forced to close

their operations, thereby suffering irreparable harm that will be unable to remedy through

injunctive relief.

                Further, the Executive Orders prohibit these Plaintiffs from providing important

and necessary medical care to many of their patients. Each of these Plaintiffs has patients whose

symptoms and conditions have materially and dangerously worsened due to the Defendants’
 Case 1:20-cv-00414-PLM-PJG ECF No. 9 filed 05/18/20 PageID.233 Page 3 of 3



prohibition of these Plaintiffs’ provision of necessary and appropriate medical care. If the motion

is briefed and heard in accordance with the ordinary briefing schedule, patients’ health may

continue to deteriorate in the interim, causing potentially dangerous conditions and unnecessary

suffering that requires emergency care. This motion should be heard and decided on an expedited

basis in order to permit these Plaintiffs to provide their patients with necessary medical care

pending final resolution of this matter.

                                       MILLER JOHNSON
                                       Attorneys for Plaintiffs

Dated: May 18, 2020                    By /s/ James R. Peterson
                                               James R. Peterson (P43102)
                                               Stephen J. van Stempvoort (P79828)
                                               Amy E. Murphy (P82369)
                                               45 Ottawa Avenue SW, Suite 1100
                                               Grand Rapids, Michigan 49503
                                               (616) 831-1700
                                               petersonj@millerjohnson.com
                                               vanstempvoorts@millerjohnson.com
                                               murphya@millerjohnson.com

                                              Patrick J. Wright (P54052)
                                              Mackinac Center Legal Foundation
                                              140 W Main St.
                                              Midland, Michigan 48640-5156
                                              (989) 631-0900
                                              wright@mackinac.org




MJ_DMS 31813060v1 47994-1
